Order entered February 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01312-CR

                                RONNIE HALTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62208-T

                                            ORDER
       We DENY AS MOOT appellant’s February 12, 2013 motion to extend the time for

filing appellant’s brief. This appeal was dismissed for want of jurisdiction on October 16, 2012.

A petition for discretionary review is currently pending in the court of criminal appeals.


                                                       /s/   LANA MYERS
                                                             JUSTICE